                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION


MICHAEL EUGENE HAYNES                                              PLAINTIFF


V.                                CAUSE ACTION NO. 5:18-CV-38-DCB-MTP


WARDEN JODY BRADLEY, et al.                                    DEFENDANTS



                                  ORDER

     Before the Court is pro se plaintiff Michael Eugene Haynes

(“Haynes”)’s     Motions    for      Temporary        Restraining     Orders

(“TROs”)(Docs. 84, 87, 88, and 89), United States Magistrate Judge

Michael T. Parker’s Report and Recommendation (Doc. 103), and

Plaintiff Haynes’s Objections (Docs. 108, 113, and 114). For the

reasons that follow, the Court ADOPTS Magistrate Judge Parker’s

Report   and    Recommendation    and     OVERRULES     Haynes’s    untimely

Objections.

                              Background

     Haynes is a post-conviction inmate and filed four motions

seeking temporary restraining orders against several defendants

relating to different aspects of his conditions of confinement at

Wilkinson County Correctional Facility (“WCCF”). See Docs. 84, 87,

88, and 89. On April 24, 2019, Magistrate Judge Parker entered a
report and recommendation, concluding that the Court should deny

Haynes’s motions. Doc. 103, p. 4. Haynes had until May 8, 2019, to

file   a   written   objection.   Doc.   103,   p.   4;   see   28   U.S.C.   §

636(b)(1). Haynes filed a written objection on May 16, 2019, (Doc.

108) and again on June 7, 2019 (Doc. 113). Both of Haynes’s

objections are untimely. Haynes filed a letter to Magistrate Judge

Parker on June 20, 2019, in which he states, “I am still trying to

respond to the Order dated 4-24-19.” Doc. 114, p. 4. To the extent

that Haynes continues to object to the Report and Recommendation,

it is untimely as well.

                                  Analysis

       When a party objects to a magistrate judge’s recommendations,

the Court reviews      de novo those recommendations to which an

objection is made. 28 U.S.C. § 636(b)(1)(C).

       The Court need not reiterate the findings and conclusions of

a magistrate judge. Battle v. U.S. Parole Comm’n, 834 F.2d 419,

421 (5th Cir. 1987).     Nor need it consider frivolous, conclusory,

or generalized objections. Id. at 421. After its review, the Court

may accept, reject, or modify the recommendation of the magistrate

judge, receive further evidence in the case, or return the matter

to the magistrate judge with further instructions. 28 U.S.C. §

636(b)(1)(C).




                                     2
     The Court has reviewed de novo the report and recommendation

of Magistrate Judge Michael T. Parker: it correctly concludes that

Haynes’s motions for TROs should be denied. Haynes’s objections

are untimely, lack merit, and are overruled.

     Accordingly,

    IT IS HEREBY ORDERED that Magistrate Judge Michael T. Parker’s

Report and Recommendation (Doc. 103) is ADOPTED as the findings

and conclusions of the Court.

     IT IS FURTHER ORDERED that Haynes’s Motions for Temporary

Restraining Orders (Docs. 84, 87, 88, and 89) are DENIED and his

objections (Docs. 108, 113, and 114) are OVERRULED.

     SO ORDERED this the 27th day of June, 2019.

                                     __/s/ David Bramlette_______
                                     UNITED STATES DISTRICT JUDGE




                                3
